

116 HRES 722 IH: Supporting the goals of Transgender Day of Remembrance.
U.S. House of Representatives
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 722IN THE HOUSE OF REPRESENTATIVESNovember 20, 2019Mr. Kennedy (for himself, Ms. Davids of Kansas, Ms. Norton, Ms. Schakowsky, Mr. Lowenthal, Mr. Pappas, Mr. Grijalva, Ms. Haaland, Ms. Craig, Ms. Velázquez, Ms. McCollum, Mr. Pallone, Ms. Jackson Lee, Ms. Garcia of Texas, Mr. Carson of Indiana, Ms. Scanlon, Mr. Espaillat, Mr. Khanna, Mr. Smith of Washington, Mr. Blumenauer, Mr. Nadler, Ms. Wasserman Schultz, Ms. Tlaib, Mr. Sires, Mr. Phillips, Mr. McEachin, Ms. Speier, Ms. Meng, Ms. Ocasio-Cortez, Mr. Pocan, Ms. Wexton, Mr. Johnson of Georgia, Mr. Crist, Ms. Pressley, Ms. Omar, Ms. Bonamici, Mr. Carbajal, Mrs. Lee of Nevada, Mr. Ted Lieu of California, Mr. Takano, Ms. Shalala, Ms. Castor of Florida, Mr. Cicilline, Ms. Sánchez, and Mr. Correa) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONSupporting the goals of Transgender Day of Remembrance. 
Whereas an estimated 1.4 million American adults are transgender; Whereas transgender people have contributed much to American society but continue to face severe discrimination and violence; 
Whereas, in 1998, Rita Hester, a transgender woman of color, was murdered, and her murder has yet to be solved; Whereas, the following year on November 20, 1999, Gwendolyn Ann Smith created the first Transgender Day of Remembrance in honor of Rita Hester and other transgender people who had lost their lives to violence, and this date has been commemorated ever since; 
Whereas the United States is currently witnessing an epidemic of violence against transgender people, in particular transgender women of color, with at least 28 members of this community known to have been killed in 2018 and at least 22 killed thus far in 2019; Whereas the United States has one of the highest rates of murder of transgender people; 
Whereas young Black transgender women have a far greater chance of being murdered as compared to the general public; Whereas reports of violence and killings of transgender people are likely to be significantly undercounted due to a variety of factors including the misgendering of victims and fear of reporting; 
Whereas transgender people suffer from disproportionate rates of homelessness, with reports suggesting as many as one-third of transgender people have experienced homelessness; Whereas 19 percent of all transgender people report being refused medical care, with even higher rates for transgender people of color; 
Whereas almost half of all transgender people in the United States will attempt suicide at one point in their lifetime, a rate that is eight times higher than the rest of the United States population; Whereas around the world, transgender people face violence and discrimination based on their gender identity and expression, which is further exacerbated for transgender people of color, transgender people from a low socioeconomic status, transgender people with disabilities, or transgender people who belong to other marginalized groups; 
Whereas asylum seekers and refugees that identify as transgender experience disproportionate rates of violence, including sexual violence, as they seek safety; Whereas transgender people who are housed in institutional settings including jails, prisons, and immigration detention centers, are subject to high levels of violence and discrimination; 
Whereas transgender students are significantly more likely to experience bullying or harassment at school due to their gender identity; Whereas transgender Americans face rates of unemployment that are far greater than the general population; 
Whereas understanding and addressing the challenges faced by transgender Americans is hampered by a severe lack of data; Whereas Congress and the executive branch must act to protect and preserve the lives of all Americans, including transgender Americans, through inclusive legislation and policies that treat everyone with respect; 
Whereas recent regulations and other actions by the executive branch have directly targeted transgender Americans in all aspects of their lives, from their experiences in schools and health care settings, to their ability to continue to serve in the military, to seek redress for workplace discrimination, or to even seek emergency shelter; Whereas the transgender community has shown great resilience in the face of adversity in all aspects of their lives including housing, education, employment, and health care; and 
Whereas the transgender community has demonstrated tremendous leadership since the courageous actions of many community members, including Marsha P. Johnson, at the Stonewall uprising of 1969: Now, therefore, be it That the House of Representatives— 
(1)supports the goals and principles of Transgender Day of Remembrance of memorializing the lives lost this year to antitransgender violence; (2)recognizes that the current trends of increased violence, particularly violence against transgender women of color, are unacceptable, and finding solutions to these issues must be a pressing priority for the United States Government; 
(3)supports efforts to study, respond to, and prevent violence against transgender people including through enhanced, responsible data collection; (4)affirms the principle that every person is endowed with basic human rights and that our Nation’s commitment to this principle must encompass every single individual; and 
(5)recognizes the bravery and resilience of the transgender community as it fights for equal dignity and respect. 